PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Huo, Shu, Ya
Application No. 15/932,086
Filed: 2 Feb 2018
For System with means and methods for an autonomous vehicle module and modules combination in a velocity controlled nonstop operation with schedule stops
:
:
:
:
:	DECISION ON PETITION
:
:
:
:
:



This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.181(a) to withdraw the holding of abandonment, filed on February 1, 2021.

The above-identified application became abandoned for failure to reply in a timely manner to the non-final Office action, mailed April 28, 2020, which set a shortened statutory period for reply of three months.  No response was received, and no extensions of time under the provisions of 37 C.F.R. § 1.136(a) were requested.  Accordingly, the above-identified application became abandoned on July 29, 2020.  A notice of abandonment was mailed on December 7, 2020.

With this petition, Petitioner has alleged that a response was filed on July 28, 2020.  

The electronic file has been reviewed and a response (a four-page transmittal letter, a 24-page specification, a 3-page specification, ten pages of claims, a single-page abstract, and 11 pages of drawings) have each been located in the same.  Each of these items was received on July 30, 2020, however it is noted the first page of the amendment contains a certificate of mailing dated July 27, 2020.  

Considering the facts and circumstances of the delay at issue, as set forth on petition, it is concluded that Petitioner has 

It is noted that Petitioner placed the wrong application number on both the submission of July 27, 2020 and this petition (each lists the application number as 15/935,086, instead of 15/932,086).  Petitioner is reminded that errors such as occurred can result in loss of rights and care must be taken to avoid such.

Accordingly, the petition pursuant to 37 C.F.R. § 1.181(a) is GRANTED.  The holding of abandonment is WITHDRAWN.

The Technology Center will be notified of this decision, and jurisdiction over this application is transferred to the Technology Center, so that the application may receive further processing.  The Technology Center’s support staff will notify the Examiner of this decision, so that the response received on July 30, 2020 can be processed in due course.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning examination procedures or status of the application should be directed to the Technology Center.

 
/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).